Citation Nr: 1825968	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a rating in excess of 20 percent for left knee meniscal tear with slight muscle atrophy.

4.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	   Virginia A. Girard-Brady, Attorney-at-Law




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991 and from September 1994 to January 1995 with additional service in the Air National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2015, the Board reopened the previously denied service-connection claims for left ear hearing loss and a low back disorder, and remanded the claims, on the merits to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also remanded the matters of entitlement to increased rating for the service-connected left knee disorder and right ear hearing loss.  In compliance with the Board's remand instructions, the AOJ obtained a VA examination to determine the nature and severity of the service-connected right ear hearing loss in September 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) with respect to the service-connection claim for left ear hearing loss. The opinion, dated in January 2018, has been received at the Board, and the Veteran and his representative have been provided a copy of this opinion.

The issues of entitlement to service connection for a low back disorder and to an increased rating for the service-connected left knee disorder are addressed in the REMAND portion of the decision below  and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A left ear hearing loss disability did not manifest in service or for many years thereafter and is not related to service.

2.  The Veteran's right hearing loss is shown to have been manifested by no worse than Level I hearing for the right ear.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for the assignment of a compensable rating for the service-connected right ear hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes organic disease of the nervous system (hearing loss).  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for left ear hearing loss as a result of noise exposure in service.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed left ear hearing loss.  On August 1995 examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
    2000
3000
4000
RIGHT
15
15
      20
10
25
LEFT
15
20
      20
20
25

On VA examination in October 2003, the examiner noted a history of exposure to high risk noise that was "associated with his military experience where he was subjected to aircraft noise and heavy equipment noise when functioning as a welder, machinist and heavy equipment operator." On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
    2000
3000
4000
RIGHT
5
10
      15
20
40
LEFT
15
20
      20
20
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.

The examiner noted that 1995 hearing exam revealed mild high frequency hearing loss in the right ear.  She found that it is more likely than not that the right ear hearing loss was initiated by military noise exposure.

A May 2008 VA examination report reflects that pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
    2000
3000
4000
RIGHT
20
35
      35
55
55
LEFT
25
30
      35
45
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

On VA examination in August 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
    2000
3000
4000
RIGHT
20
35
      35
60
55
LEFT
20
25
      30
50
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

The examiner opined that left ear hearing loss was less likely than not caused by acoustic trauma from the military because hearing was within normal limits at the time of separation from service in 1995 and that delayed onset of permanent noise induced hearing was unlikely.  The examiner cited to an Institute of Medicine (IOM) study that concluded that, based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existences of delayed-onset hearing loss.  There was no sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss could develop much later in life, long after cessation of noise exposure.  The available anatomical and physiologic evidence suggested that delayed post-exposure noise induced hearing loss is not likely.

In December 2014, the Veteran submitted a study from the National Institute of Health indicating that a person may experience delayed-onset hearing loss following temporary noise exposure.  The Veteran also submitted an article regarding a link between exposure to jet fuel and hearing loss. 

On VA examination in September 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
    2000
3000
4000
RIGHT
25
40
      40
60
60
LEFT
25
25
      30
40
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

The examiner concluded that the Veteran's left ear hearing loss less likely than not was related to in-service noise exposure, noting that an ear configuration consistent with acoustic trauma was not noted for the left ear in service, and citing to the IOM study on the delayed effects of noise exposure.  The examiner also noted decline in hearing sensitivity was not noted between 1995 and 2003.  The examiner discussed the 2009 article from the Journal of Neuroscience regarding delayed onset of hearing loss, but indicated that the IOM report currently remained the most comprehensive review regarding the effects of noise exposure in the population of veterans.

In a January 2018 opinion report, a VA physician and Chief of the Ear, Nose, and Throat Division at a VA Medical Center indicated that he reviewed the Veteran's records, including physical examinations and audiometric data, both around the time of service and at the time of the claim.  Per these records, the Veteran did not have an audiogram at entrance, but he did have one at separation that showed normal hearing in the left ear.  Subsequent audiograms in 2011 and 2016 showed high frequency hearing loss at 3000 Hertz and above, but did not have a pattern to differentiate this hearing loss from presbycusis.  Specifically, acoustic trauma should show a noise notch typically between 3000-6000 Hertz, with the notched frequency being significantly worse than the surrounding frequencies.  During service, a configuration consistent with acoustic trauma was not noted in the left ear.  Likewise, this was not noted for the left ear on most recent audiogram from September 2016.

The reviewing physician further noted that more recent data (including the study submitted by the Veteran ) have suggested the phenomenon of noise-induced hidden hearing loss (NIHHL) as opposed to the current understanding of this process as noise-induced hearing loss (NIHL).  Etiology of hearing loss as explained by NIHL was the foundation for current recommendations about service connection.  In this model, noise exposure results in either a temporary or permanent shift in hearing levels, associated with either damage to or death of the inner ear hair cells.  If noise exposure was enough to cause a permanent shift in hearing, it would be detected by audiometry at the time of separation from service.

On the other hand, NIHHL has been demonstrated primarily in animal experiments with mice, and studies showed that neuronal injury in animals exposed to loud sounds in the absence of permanent threshold shifts.  While this provides a mechanism for NIHHL, the evidence for this process in humans was not well developed in humans.  The reviewing physician found these studies outweighed by an IOM report, which concluded that although definitive studies to address this issue have not been performed, based on anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that delayed effects occurred.

Therefore, while there was evidence to suggest NIHHL is possible, the current data was experimental and he did not believe there was adequate evidence to challenge the current standard for service connection.  Therefore, he opined that it is less likely than not that the Veteran's left ear hearing loss is related to his service.

The Veteran does have a current bilateral hearing loss disability, as defined under 38 C.F.R. § 3.385.  Furthermore, the Board acknowledges the Veteran's in-service noise exposure.  However, upon careful review of the record, the Board finds that service connection for left ear hearing loss disability is not warranted.  

The earliest indication of a left ear hearing loss disability  loss following the Veteran's separation from service is the 2008 VA examination.  38 C.F.R. § 3.385.  While the Veteran reported longstanding hearing loss, which he dated back to service, there is no earlier indication of bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, prior to this report.  

The Board notes that the Veteran is competent to report when he first experienced hearing problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, while the Veteran is certainly competent to report that he has experienced a subjective decrease in hearing acuity, he is not competent to determine whether the decreased acuity he has experienced is such as to meet the regulatory definition of a hearing loss disability.   

As indicated, the record reflects that the Veteran has been diagnosed with a left ear sensorineural hearing loss disability.  There is no indication that an organic disease of the nervous system was "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology.

Here, there is no competent evidence of record otherwise linking the Veteran's bilateral hearing loss to his active service. The only medical opinions on the matter  weight against the claim.  In particular, the January 2018 VHA opinion reflects that the reviewing physician reviewed the claims file and pertinent medical literature.  With the available information, the examiner concluded that the Veteran's hearing loss was less likely than not related to service, to include any noise exposure therein.

To the extent that the Veteran relates his hearing loss to service, on the question as to whether current hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the VA physician who provided the VHA opinion is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that the left ear hearing loss disability did not manifest in service, sensorineural hearing loss disability did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current left ear hearing loss disability and the conceded in-service noise exposure.  

Lastly, the Board has considered the medical articles submitted by the Veteran regarding delayed onset hearing loss and a study linking exposure to jet fuel to hearing loss. The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, however, the medical text evidence is not accompanied by an opinion of a medical professional.  Additionally, to the extent that these articles suggest possible relationship between hearing loss and service, they fail to establish with any degree of certainty a relationship between the Veteran's service and his development of left ear hearing loss.  In particular, the studies regarding delayed onset hearing loss were specifically considered and addressed by the January 2018 reviewing physician, who indicated that after his review of all pertinent medical literature-including this article-a relationship between the Veteran's left ear hearing loss and service was less likely than not.  The Board accordingly finds these articles outweighed by the other evidence of record.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for left ear hearing loss.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's right ear hearing loss disability is rated as noncompensably disabling under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the level for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "IV" and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).

Regulations also provide in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; and then that numeral will be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

On VA examination in August 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
    2000
3000
4000
RIGHT
20
35
      35
60
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner diagnosed bilateral sensorineural hearing loss.  With respect to functional impact, the Veteran reported that his hearing loss caused issues when communicated with his family members.  He also had to sit at the front of a classroom to be able to hear an instructor.

Application of these findings to table VIa reflects level I in the right ear.  As the left ear is not service-connected, level I is assigned for that ear.  Combining these levels according to Table VII results in a 0 percent rating.  

On VA examination in September 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
    2000
3000
4000
RIGHT
25
40
      40
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right.  The examiner diagnosed bilateral sensorineural hearing loss, and indicated that the functional loss included difficulty understanding speech.

Application of these findings to Table VIa reflects level I in the right ear.  As the left ear is not service-connected, level I is assigned for that ear.  Combining these levels according to Table VII results in a 0 percent rating.  

In sum, the audiometric findings do not support the assignment of a compensable rating.  Notably, none of the audiometric examinations demonstrate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.

The Board has considered the Veteran's statements regarding the severity of his hearing loss and its impact on his ability to understand in conversation and communicate with others, and in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss; however, it must be reiterated that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record.  Lendenmann, supra.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his right ear hearing loss does not meet the criteria for a compensable rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

Further, the examination reports documented above also noted and considered the Veteran's report of the impact his hearing loss had on his ordinary conditions of life including his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Accordingly, a compensable rating for bilateral hearing loss disability is not warranted.  Additionally, given the relative consistency in audiometric test results, the Board concludes that there is no basis for staged rating of the Veteran's service-connected right ear hearing loss disability.  In reaching the decision with regard to the appropriate disability rating, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Because the evidence preponderates against the claim for an initial compensable disability rating for the Veteran's service-connected right ear hearing loss, however, the benefit-of-the- doubt doctrine is inapplicable.  See 38 U.S.C. § 5107(b).



ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.


REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the remaining claims on appeal is warranted.

Service Connection for Low Back Disorder

The Veteran contends that he is entitled to service connection for a low back disorder, as he believes that the disorder is secondary to his service-connected left knee disorder.  In various written statements, the Veteran reported that he walked with an abnormal gait due to his service-connected left knee disorder, and that he had been seeing a chiropractor due to "overcompensating" as a result of his left knee.

VA treatment records dated as early as 2007 reflect complaint of back pain and spasm.  X-ray in 2011 was within normal limits.  MRI in January 2012 revealed excessive lumbosacral lordosis and facet disease at L3-L4 on the right, and L5-S1.

On VA examination in May 2013, the Veteran reported back pain with exertion while in service in the 1990s.  His back seemed "okay" after service and he worked in construction after service as a welder and pipefitter.  He had to climb with gear and was able to work 10-12 hour days.  He noticed over time that his back pain was getting worse.  He started seeing a chiropractor in 2007.  The examiner diagnosed lumbar disc disease and noted a date of diagnosis in 2007. 

The examiner opined that the claimed condition was less likely than not proximately due to or the result of a service-connected condition.  In so finding, the examiner indicated that the Veteran's low back condition was more likely than not due to his post military occupation in construction and as a welder, based on the course of his symptoms as described by him on examination.  He had diffuse osteoarthritis of the entire length of his spine.  The examiner indicated that she was not aware of any literature that implicated limited knee flexion in the development of osteoarthritis of the spine.

In December 2014, the Veteran's representative submitted a medical paper indicating that limping could be a factor which led to back pain as "[i]creased spinal motion as a result of abnormal displacements of the body's center of gravity while walking will also contribute to disc breakdown, particularly at the lumbosacral region."

In June 2015, the Board remanded the claim for opinion addressing secondary service connection, to include specific consideration of whether the Veteran's service-connected disability aggravated his back disorder.

On VA examination in September 2016, the examiner opined that the claimed low back disorder was less likely than not proximately due to or a result of the Veteran's service-connected condition.  In so finding, the examiner noted that although an abnormal gait might cause some pain in the lumbar spine, pain did not mean that this caused degenerative changes of the spine.  Citing to medical literature, the examiner noted that the most prominent risk factors were aging and life choices.  She further noted that the Veteran did not have any leg inequality that could be a factor in the development of degenerative changes due to an abnormal gait.  However, the examiner once again did not address whether the Veteran's left knee disorder may aggravate his low back disorder.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

Given the foregoing, the Board believes that remand for additional addendum opinion is warranted.

Increased Rating for Right Knee

The Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran was last afforded a VA examination pertaining to the right knee in 2014.  Review of this examination report reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the VA examination is incomplete, and the Veteran must be provided a new VA examination with respect to the right knee which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, to include updated VA treatment records.

2.  The AOJ should also refer the electronic claims file to an appropriate medical professional for addendum opinion pertaining to the claimed low back disorder. The entire claims file must be made available to the designated examiner.  If another examination is deemed necessary, one should be provided.

The examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder (1) had its onset in service or is otherwise medically related to service; or (2) were caused by or AGGRAVATED BY (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include the service-connected left knee disorder and any resultant gait abnormalities.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is asked to consider and address the Veteran's contention that his altered gait caused by his knee disability aggravated his back disability, as well as the medical literature submitted in December 2014 from the Veteran's representative.  

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

The examiner should set forth all findings along with the complete rationale for any conclusions reached.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.

The claims file should be made available to the examiner for review in connection with the examination. 

In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.   IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's left knee disability on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

4.  After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


